                Case 2:19-cv-01911-MJP Document 31 Filed 11/05/20 Page 1 of 2




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       PRAECIPE TO MOTION FOR LEAVE TO
11                                                       FILE SECOND AMENDED COMPLAINT
                              Plaintiff,
12
               v.
13
      BRYAN GARCIA CRUZ, an individual,
14
                              Defendant.
15

16            TO THE CLERK OF THE COURT:
17            There was an error in the Certificate of Service attached to the Motion for Leave to File
18   Second Amended Complaint, Dkt. 29. Attached to this praecipe is the Motion for Leave to File
19   Second Amended Complaint, with a corrected Certificate of Service. Plaintiff respectfully
20   requests that the Clerk replace Dkt. 29 with the attached, corrected motion.
21

22

23

24
25

26

                                                                              Perkins Coie LLP
      PRAECIPE TO MOTION FOR LEAVE TO FILE                              1201 Third Avenue, Suite 4900
      SECOND AMENDED COMPLAINT                                            Seattle, WA 98101-3099
      (No. 2:19-cv-1911MJP) – 1                                             Phone: 206.359.8000
      150060468.1                                                            Fax: 206.359.9000
               Case 2:19-cv-01911-MJP Document 31 Filed 11/05/20 Page 2 of 2




 1           Dated: November 5, 2020            Respectfully submitted,
 2                                              s/ Holly M. Simpkins
                                                Holly M. Simpkins, WSBA No. 33297
 3                                              Lauren W. Staniar, WSBA No. 48741
                                                Jacob P. Dini, WSBA No. 54115
 4                                              Perkins Coie LLP
                                                1201 Third Avenue, Suite 4900
 5                                              Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
 6                                              Facsimile: 206.359.9000
                                                E-mail: hsimpkins@perkinscoie.com
 7                                              E-mail: lstaniar@perkinscoie.com
                                                E-mail: jdini@perkinscoie.com
 8
                                                Attorneys for Plaintiff
 9                                              The Pokémon Company International, Inc.
10

11

12
13

14

15

16

17

18
19

20

21

22

23

24
25

26
     PRAECIPE TO MOTION FOR LEAVE TO                              Perkins Coie LLP
                                                            1201 Third Avenue, Suite 4900
     FILE SECOND AMENDED COMPLAINT
                                                              Seattle, WA 98101-3099
     (No. 2:19-cv-1911MJP) – 2                                  Phone: 206.359.8000
     150060468.1
                                                                 Fax: 206.359.9000
